DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims as outlined below is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims as outlined below of prior U.S. Patent No. 10408926. This is a statutory double patenting rejection.
Claims of current application
Claims of 10408926
1
1
2
1
3
1
4
1
5
1
6
1
7
1
8
2
9
3
10
4
11
4
12
4
13
4
14
4
15
4
16
4
17
5
18
6
19
7
20
7
21
7
22
7
23
7
24
7
25
8
26
8
27
8
28
8
29
8
30
8



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10-17, and 19-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston (20070081168) in view of Drobot (6341118) and Benedict (20050018264).
Referring to claims 1, 10, 19, and 25 Johnston shows A Lidar device, comprising:
a vibrating fiber optic cantilever system on a transmit (TX) path (see figure 2 Ref 40 and 34); and a two-dimensional (2D) light sensor array on a receive (RX) path (see paragraph 34 note the image detection also see figure 6b Ref 92).
Johnston fails to show but Drobot shows a dynamic switch and one or more time measuring converters, wherein based on a direction in which the laser pulse is projected, the dynamic switch routes outputs from one or more particular light sensors in the 2D light sensor array that are expected to receive the reflected light to the time measuring converters (see figures 15-19 also see column 15 line 42-column 16 line 10).  It would have been obvious to include the dynamic switching as shown by Drobot because this allows for oversampling the target surface as taught by Drobot.
However Johnston fails to specifically show wherein the 2D light sensor array includes a plurality of light sensors, wherein each light sensor in the plurality of light sensors is configured to receive a fraction of a FOV.  
Dussan shows a similar device that includes a traditional scanning feedback system (see figure 5).  Benedict also shows the 2D light sensor array includes a plurality of light sensors, wherein each light sensor in the plurality of light sensors is configured to receive a fraction of a FOV (see the image generated in figure 2B where 210 and 121 are received reflections from the scanned transmitted light also see paragraph 37 note the suitable sensor includes a camera like a CCD or thermal camera).  It would have been obvious to include the two dimensional array as shown by Dussan because this allows for a wide field of view while maintaining point measurements of the scanned beam as taught by Dussan.    


Referring to claims 2, 11, 20, and 26 Johnston shows the vibrating fiber optic cantilever system further comprises a piezo tube and a fiber optic cable (see figure 2 Ref 40), and a free end of the fiber optic cable extends outside a free end of the piezo tube by a predetermined length (see figure 2 note figure 34 and 54), and wherein the piezo tube is driven by a signal to vibrate at a resonant frequency of the vibrating fiber optic cantilever system such that the vibration is amplified at the free end of the fiber optic cable (see paragraph 39-40).  Note that while Johnston does not specifically show a piezo ceramic tube Johnston shows the use of a piezoelectric tube bender and one of ordinary skill in the art would realize a piezo ceramic tube is a common type of piezoelectric tube bender, this is well known and adds no new or unexpected results.  
Referring to claims 3, 12, 21, and 27 Johnston shows a motion of the free end of the fiber optic cable follows a predetermined scanning pattern (see paragraph 9).
Referring to claims 4, 13, 22, and 28 Johnston shows a laser emitting element that emits laser pulses at intervals (see paragraph 35).
Referring to claims 5, 14, 23, and 29 Johnston shows TX optics, wherein a laser pulse exits from the free end of the fiber optic cable and is projected through the TX optics and onto a target (see figure 6A Ref 104).
Referring to claims 6, 15, 24, and 30 Johnston shows RX optics, wherein light reflected off the target is collected by the RX optics onto the 2D light sensor array (see figure 6A and 5 Ref 92 also see paragraph 48).
Referring to claims 8 and 17, it would have been obvious with the modification of the dynamic switching shown by Drobot to include the time measuring converter is either a TDC or ADC because these are extremely well known ways to convert a received signal to a time signal as required to determine the range as taught by Johnston. 

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (20070081168) in view of Drobot (6341118) and Benedict (20050018264) Seibel (20090028407).
Referring to claims 9 and 18, Johnston fails to show but Seibel shows the use of a light sensor array comprises avalanche photodiodes (APDs) or PIN photodiodes (see paragraph 50).  It would have been obvious to use the PIN photodiodes because this is extremely well known and adds no new or unexpected results. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645